DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to claims filed 11/20/2020.
Examiner’s Amendment
An examiner’s amendment to the record appears below (attached). Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Beverly Lamberson on 03/22/2021.
Claim 1-20 are amended as annotated in the attached document “Examiner’s Amendment", received via e-mail correspondence from Beverly Lamberson on 03/22/2021 per MPEP § 1302.04.
Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches limitations as noted in the previous Office Action 09/23/2020.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
“determining a first ranking of the plurality of parameter value combinations based on the aggregate scores, wherein the first ranking correlates to a second ranking of the plurality of parameter value combinations that is based on the probability that an event associated with a key performance indicator (KPI) will be achieved such that the first ranking mirrors the second ranking, wherein the first ranking and the second ranking represent two distinct criteria of rankings of the same plurality of parameter value combinations;”
as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The Examiner notes that Young is the closest prior art of record for teaching the following limitation. Young teaches ranking advertisements based on a first criteria and ranking advertisements based on a second criteria as taught in Paragraph [0008] “ranking the advertisements via a plurality of first criteria; ranking the portions according a plurality of second criteria;”.
  However, the claim as amended requires a probability that an event associated with a KPI will be achieved where the first ranking and second ranking are the same [identical] or perform the same (i.e. “probability that an event associated with a key performance indicator (KPI) will be achieved such that the first ranking mirrors the second ranking”). Furthermore, the claim has been amended to clarify that the rankings of the parameter value combinations are two distinct rankings that are based on the same plurality of parameter value combinations. Young instead teaches ranking advertisements based on a first and second criteria but does not explicitly disclose that each criteria is distinct. Examiner notes, ranking advertisements based on a first and second criteria is different from ranking the same plurality of parameter value combinations for the advertisements based on two distinct criteria. 
Claim 12 and 20 are allowed similarly to claim 1. Claims 2-11 and 13-19 are similarly allowed based on their dependency to the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claim 1-20 are allowed.
Prior art found in an updated search but not relied upon is cited below:
US8364519 - Apparatus, system and method for processing, analyzing or displaying data related to performance metrics
WO2016046744 - Pharmacovigilance systems and methods utilizing cascading filters and machine learning models to classify and discern pharmaceutical trends from social media posts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116